Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 1 of 11 PageID: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 Sholom Ginsberg,
 individually and on behalf of all others similarly situated,          Civil Action No: 3:20-cv-14783
                                Plaintiff(s)
                                                                        CLASS ACTION COMPLAINT

     -v.-                                                               DEMAND FOR JURY TRIAL


 RMP, LLC,
 and John Does 1-25.

                                 Defendant(s).


       Plaintiff Sholom Ginsberg (“Plaintiff”), brings this Class Action Complaint by and through

his attorneys, Stein Saks, PLLC, against Defendant RMP, LLC (“RMP”), individually and on behalf

of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA” or “Act”) was enacted in 1977 in

response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors." 15 U.S.C. §1692(a). The Act was promulgated because of the

concern that "abusive debt collection practices contribute to the number of personal bankruptcies,

to material instability, to the loss of jobs, and to invasions of individual privacy." Id. It concluded

that "existing laws…[we]re inadequate to protect consumers," and that "the effective collection of

debts" does not require "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§

1692(b) & (c).
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 2 of 11 PageID: 2




     2.        The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in this

action pursuant to 28 U.S.C. § 1367(a).

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as the

acts and transactions occurred here, Plaintiff resides here, and Defendant transacts business here.

                                   NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices Act

("FDCPA"), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.        Plaintiff is a resident of the State of New Jersey, county of Ocean, residing at 2306

Tapestry Ct, Toms River, NJ 08755.

     8.        Defendant RMP is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 200 14th Ave East, Sartell, MN 56377.
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 3 of 11 PageID: 3




     9.        Upon information and belief, Defendant RMP is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.

     10.       John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.       Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.     The Class consists of all individuals:

               a. with addresses in the State of New Jersey;

               b. to whom Defendant RMP sent an initial letter;

               c. attempting to collect a consumer debt;

               d. in two sub-classes:

                               1. where the letter:

                                         a. states that there are multiple creditors;

                                         b. without stating the amount owed to each individual

                                            creditor;

                               2. where the letter:

                                         a. offers monthly payment options “interest free”;

                                         b. even though Defendant is not actually charging any

                                            interest; and
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 4 of 11 PageID: 4




               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

     13.       The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

     14.       Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communications to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

     16.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 5 of 11 PageID: 5




              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominate over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendant’s written communications to consumers, in the form

                  attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendant’s common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are adverse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

     18.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 6 of 11 PageID: 6




predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

     20.       Plaintiff repeats the above allegations as if set forth here.

     21.       Some time prior to February 14, 2020, an obligation was allegedly incurred to two

separate non-parties: U of M Physicians, and M Health Clinic and Surgery.

     22.       These alleged debts were incurred as financial obligations that were primarily for

personal, family or household purposes and are therefore each a “debt” as that term is defined by 15

U.S.C. § 1692a (5), specifically for personal medical services.

     23.       U of M Physicians and M Health Clinic and Surgery are each a "creditor" as defined

by 15 U.S.C.§ 1692a (4).

     24.       According to the letter received by Plaintiff, U of M Physicians and M Health Clinic

and Surgery placed the accounts with the Defendant to collect the alleged debt.

     25.       Defendant RMP collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of itself or other creditors using

the United States Postal Services, telephone and internet.


                           Violation - February 14, 2020 Collection Letter

     26.       On or about February 14, 2020, Defendant RMP sent Plaintiff a collection letter. A

true and accurate copy of this letter is attached as Exhibit A.

     27.       The letter lists two creditors but only one total alleged balance as follows:
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 7 of 11 PageID: 7




     28.       The letter further states “[y]our delinquent balances totaling $2,461.57 have been

placed with us for collections.” (emphasis added).

     29.       The letter fails to identify the amount owed to each of the two creditors.

     30.       The consumer is confused as to how much debt is owed on each individual debt and

cannot properly decide how to address them.

     31.       For example, one of the debts may be significantly less than the other. If so, the

consumer would perhaps choose to pay down the smaller balance first. The letter however, fails to

properly inform the consumer of the amount of the debt, instead lumping multiple debts together to

coerce payment.

     32.       The letter further offers monthly payment plans “interest free”.

     33.       However, Defendant is not actually charging any further interest.

     34.       The implied claim that interest is accruing is therefore deceptive and false.

     35.       Implying that the balance may increase is merely a deceptive collection tactic.

     36.       The consumer is therefore unable to evaluate how much is truly being alleged as the

correct balance, is being misled at to the total owed, and cannot properly evaluate the offers of

settlement.

     37.       Furthermore, the threat of a balance increase overshadows the § 1692g notice

language and coerces the consumer not to exert his rights under the FDCPA.
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 8 of 11 PageID: 8




     38.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                                COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

     39.     Plaintiff repeats the above allegations as if set forth here.

     40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     42.     Defendant violated said section by:

             a. implying interest is accruing on the debt although no interest is actually being

                 collected or intended to be collected in violation of §§ 1692e (5);

             b. falsely representing the character, amount or legal status of the debt in violation

                 of §1692e (2);

             c. Failing to state the balance owed to each creditor in violation of § 1692e (10).

     43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692f et seq.

     44.     Plaintiff repeats the above allegations as if set forth here.

     45.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 9 of 11 PageID: 9




     46.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

     47.     Defendant violated this section by

             a. implying interest is accruing on the debt although no interest is actually being

                   collected or intended to be collected;

             b. unfairly representing the character, amount or legal status of the debt;

             c. failing to state the balance owed to each creditor.

     48.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                COUNT III
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692g et seq.

     49.     Plaintiff repeats the above allegations as if set forth here.

     50.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     51.     Pursuant to 15 U.S.C. §1692g:

                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall, unless the

                   following information is contained in the initial communication or the

                   consumer has paid the debt, send the consumer a written notice containing –

                       1. The amount of the debt;

                       2. The name of the creditor to whom the debt is owed; ...

     52.     Defendant violated this section by failing to state the amount of the debt owed to

  each creditor.
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 10 of 11 PageID: 10




     53.       In addition, the implied statement that that interest is accruing overshadows the §

1692g notice and time language and coerces the consumer not to exert his rights under the FDCPA.

       54.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

       55.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Sholom Ginsberg, individually and on behalf of all others

similarly situated, demands judgment from Defendant RMP, LLC, as follows:

       a)      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

       b)      Awarding Plaintiff and the Class statutory damages;

       c)      Awarding Plaintiff and the Class actual damages;

       d)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       e)      Awarding pre-judgment interest and post-judgment interest; and
Case 3:20-cv-14783-BRM-ZNQ Document 1 Filed 10/21/20 Page 11 of 11 PageID: 11




          f)      Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.



       Dated: October 21, 2020                  Respectfully submitted,

                                                       Stein Saks, PLLC

                                                       By:/s/ Eliyahu Babad
                                                       Eliyahu Babad, Esq.
                                                       285 Passaic Street
                                                       Hackensack, NJ, 07601
                                                       P. (201) 282-6500 x121
                                                       F. (201) 282-6501

                                                       Attorneys for Plaintiff
herb
